SHAREHOLDER LOCK-UP AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is dated as of November 30, 2009 by and
between Sino Gas International Holdings, Inc., a Utah corporation (the
“Company”), and the persons set forth on the signature pages hereto (each a
“Management Shareholder” and collectively, the “Management
Shareholders”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Securities Purchase Agreement.
 
WHEREAS, the Company intends to enter into a private placement financing
transaction with certain accredited investors (the “Purchasers”) whereby the
Company will sell and issue to the Purchasers, the Company’s 8% Senior Secured
Convertible Notes in the aggregate principal amount of up to Ten Million United
States dollars (“Dollars”) ($10,000,000), subject to a twenty percent (20%)
over-allotment in the Company’s sole discretion.


WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), by and among the Company and the Purchasers, and certain
other papers, agreements, documents, instruments and certificates necessary to
carry out the purposes thereof (collectively, the “Transaction Documents”).


WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, the Management Shareholders have agreed not to sell any
shares of the Company’s Common Stock that such Management Shareholders presently
own on the date hereof, or may acquire on or after the date hereof, except in
accordance with the terms and conditions set forth herein (collectively, the
“Lock-Up Shares”).
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1.            Restriction on Transfer; Term. Each Management Shareholder hereby
agrees with the Company that such Management Shareholder will not offer, sell,
contract to sell, assign, transfer, hypothecate, gift, pledge or grant a
security interest in, or otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition of (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise, directly or indirectly) (each, a
“Transfer”), any of the Lock-Up Shares and shall not Transfer such shares until
the earlier of (i) two years from the date hereof and (ii) one hundred eighty
(180) days following the date on which the Company’s listing on a Major Stock
Exchange becomes effective.  Notwithstanding the foregoing, the entry by the
Management Shareholders into the Pledge Agreement of even date herewith and the
performance by the Management Shareholders of their obligations under such
Pledge Agreement shall not be deemed a Transfer in contravention of this
Agreement.
 

--------------------------------------------------------------------------------


 
2.            Ownership. During the Lock-Up Period, the Management Shareholders
shall retain all rights of ownership in the Lock-Up Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof, except as otherwise provided in the Pledge
Agreement or the other Transaction Documents whereby any benefits, rights, title
or otherwise shall inure to the Purchasers. 


3.            Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Common Stock if such transfer would constitute a
violation or breach of this Agreement and/or the Pledge Agreement.
 
4.            Notices. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by electronic mail
or facsimile transmission, on the business day of such delivery if sent by 6:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (as evidenced, in the case of facsimile transmissions by
the printed confirmation of delivery generated by the sending party’s telecopier
machine). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 4), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable.
 
If to the Company:


Sino Gas International Holdings, Inc.
No. 18 Zhong Guan Cun Dong St.
Haidian District
Beijing, P.R. China
Attention: Yuchuan Liu, Chairman and CEO
 
With a copy to:


Jiannan Zhang
Cadwalader, Wickersham & Taft LLP
2301 China Central Place Tower 2
No. 79 Jianguo Road, Beijing 100025, China
Fax: (86-10) 6599-7300
 
2

--------------------------------------------------------------------------------


 
If to the Purchasers, to the addresses listed on Schedule I hereto:


With a copy to:


Axiom Capital Management, Inc.
780 Third Avenue, 43rd floor
New York, NY 10017-2024
Fax: (212) 521-3888
Attention:  Mark D. Martino, President


If to the Management Shareholders, to such Management Shareholder c/o of the
Company at the address set forth above.


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5.            Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto following the prior written consent of the holders of a majority in
aggregate principal amount of the Notes.
 
6.            Entire Agreement. This Agreement contains the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter.


7.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
8.            Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY OBJECTION TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT
SERVICE OF ANY SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH
SUIT, ACTION OR OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN
SECTION 4.
 
3

--------------------------------------------------------------------------------


 
9.            Severability. The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity, illegally
or unenforceability without invalidating or rendering illegal or unenforceable
the remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
10.            Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by any Management Shareholder without
the prior written consent of the Company and the holders of a majority in
aggregate principal amount of the Notes. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
11.            Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
12.            Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, by
facsimile or other electronic transmission, each of which when executed shall be
deemed to be an original, and all of which, when taken together, shall
constitute one and the same document. This Agreement shall become effective when
one or more counterparts, taken together, shall have been executed and delivered
by all of the parties hereto.
 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO LOCK-UP AGREEMENT]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 

 
SINO GAS INTERNATIONAL HOLDINGS, INC.
         
  
By:
         Name:       Title:  

 
 

 
SHAREHOLDER
         
  
By:
         Name:  

 
 

 
SHAREHOLDER
         
  
By:
         Name:  

 
5

--------------------------------------------------------------------------------

